Debtor 1

Debtor 2

(Spouse, if filing) First Name Middie Name Last Name

Case 20-20166-jra Doc4 Filed 01/24/20 Pagei1of5

Fill in this information to identify your case:

Elizabeth A Jackson

First Name Middle Name Last Name

C] Check if this is an amended

 

plan, and list below the

United States Bankruptcy Court for the :__ NORTHERN DISTRICT OF INDIANA sections of the plan that have

Case Number
(If known)

been changed

 

 

 

 

 

Official Form 113

Chapter 13 Plan

12/17

To Debtors:

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
be ineffective if set out later in the plan.

 

1.1 | A limit on the amount of a secured claim, set out in Section3.2, which may result in a partial [] Included || Not Included
payment or no payment at all to the secured creditor

 

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in C] Inciuded a Not Included
Section 3.4

 

 

 

1.3 | Nonstandard provisions, set out in Part8 | Included ] Not Included

 

 

 

 

Plan Payments and Length of Plan

2.1 Debtors(s) will make regular payments to the trustee as follows:

$ _ 660.00

permonth for 55 months

Insert additional lines if necessary.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

Official Form 113 Record # 836915 Chapter 13 Plan Page 1
Case 20-20166-jra Doc4 Filed 01/24/20 Page 2of5

Debtor1 Elizabeth A Jackson Case Number (if known)

First Name Middie Name Last Name ‘

pay

2.2 Regular payments to the trustee will be made from future income in the following manner:

Check all that apply.
0 Debtor(s) will make payments pursuant to a payroll deduction order. ve :
Hl Debtor(s) will make payments directly to the trustee. : be
DO Other (specify method of payment). ,

2.3 Income tax refunds
Check one. !

C Debtor(s) will retain any income tax refunds received during the plan term. ‘

 

(Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will:

turn over to the trustee ail income tax refunds received during the plan term.
Hl Debior(s) will treat income tax refunds as follows:

Debtor(s) will turn over copies of federal and state income tax returns each vear of the Plan to the Trustee.

Debtor(s) will pay, into the Plan, tax refunds in excess of $750.00.

2.4 Additional payments.

4

Check one.

Hi None. if “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

36,300.00 .

Check one.

WE None. !f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
Hi None. if ‘None’ is checked, the rest of § 3.2 need not be completed or reproduced.
3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.

Cinone. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
Hi The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the

personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of vaiue.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Uniess otherwise ordered by the court, the claim amount stated on a proof of claim filed ‘before the
filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

Name of Creditor Collateral : Amount of interest Monthly plan: Estimated total
claim rate payment payments by trustee
Regional Acceptance 2017 Nissan Sentra with over 19,000 $ 18,258.00 6.75% $ 425.00 $ 20,957.67
Co miles

Disbursed by:
Mi Trustee

L] Debtor(s)

3.4 Lien avoidance.
Check one.

Hi None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
3.5 Surrender of collateral.
Check one.
Hl None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced. jl » ,

Official Form113-—- Record # 836915 Chapter 13 Plan

*
Case 20-20166-jra Doc4 Filed 01/24/20 Page 3of5

 

 

Debtor 1 Elizabeth A Jackson Case Number (if known)

First Name Middle Name Last Name i : o,
Treatment of Fees and Priority Claims te .
4.1 General ; rf

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without
postpetition interest. ,

4.2 Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated tobe 425 %of plan payments; and
during the plan term,-they are estimated to total $_1,542.75

4.3 Attorney's fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 4,000.00.

4.4 Priority claims other than attorney's fees and those treated in § 4.5. ,

Check one.
Hi None. !f “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.

Hl None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
Treatment of Nonpriority Unsecured Claims

 

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. lf more than one option is checked, the option
providing the largest payment will be effective. Check ail that apply.

0 The sum of $
oO % of the total amount of these claims, an estimated payment of $
Hl The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00
Regardiess of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Hl None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

Hl None. if “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Executory Contracts and Unexpired Leases

 

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

1 None. If“None’ is checked, the rest of § 6.1 need not be completed or reproduced.

Hl Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed
by the trustee rather than by the debtor(s).

Name.of Creditor Description:of:leased Current-installment Amount of Treatment of arrearage. Estimated.total
: property or executory payment. arrearage fo (Refer to-other plan payments by
contract be paid section if applicable). : trustee

Pe

  

Official Form 113 Record # 836915 Chapter 13 Plan _ mo oo. S Page 3°
Case 20-20166-jra Doc4 Filed 01/24/20 Page4of5

 

 

Debtor? Elizabeth A Jackson Case Number (if known)
First Name Middle Narme Last Name
Progressive Leasing, LLC RECLINER 3 76.00 $ $ 0.00

 

Disbursed by:
(J Trustee

HB Debtor(s)

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

C0 plan confirmation.
I entry of discharge.
CI other:

Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

 

(1 None. ff “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box“Included” in § 1.3.

Any claim filed by Progressive Leasing, LLC listed in Section 6.1 shall not be paid by the Trustee and shall be
considered void since no payment under the plan shall be paid to Section 6.1 creditors.

EEE sionature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
!f the Debtor(s) do no

Gvé an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below. “

v

     
 

 

( “ Elizabeth A jackson

Date: Dated:_] / 22 /2020

a —_ A

Date: L 72020
Sighature Of Attorney for Debtor

 

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part8.

Official Form 113 Record # 836915 Chapter 13 Plan Page 4
Case 20-20166-jra Doc4 Filed 01/24/20 Page5of5 ‘

Debtor 1 Elizabeth A Jackson Case Number (if known)
First Name Middle Name Last Name

Exhibit: Total Amount of Estimated Trustee Pa ayments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the Plan terms control.

’

wr

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) 0.0

oO

|

An
Oo

b. Modified secured claims (Part 3, Section 3.2 total) 0.0

|
nN
o

©
a
N
fo>)
N

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)

1

on

0.0

oO

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)

 

wn

€. Fees and priority claims (Part 4 total) 5,542.75

Ff

f. | Nonpriority unsecured claims (Part 5, Section 5. 1, highest stated amount) 0.00

A

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) 0.00
4

wn

h. Separately classified unsecured claims (Part 5, Section 5.3 total) 0.00

Aid

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) 0.00

~—f

j. | Nonstandard payments (Part 8, tota/) 0.00

 

“A

Total of lines a through j 26,500.42

,

Official Form 113 Record #836915 om Chapter 13 Plan . , Page 5

 
